Case: 17-15404       Date Filed: 05/29/2019      Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-15404
                              ________________________

                      D.C. Docket No. 3:14-cr-00021-TJC-PDB-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff - Appellee,

                                            versus

MICHAEL HOLMES,

                                                                     Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (May 29, 2019)

Before WILSON, JILL PRYOR and TALLMAN, * Circuit Judges.

PER CURIAM:


       *
        Honorable Richard C. Tallman, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
              Case: 17-15404     Date Filed: 05/29/2019   Page: 2 of 3


      The government charged Michael Homes by indictment with possession of

firearms by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e),

and possession with intent to distribute cocaine and cocaine base, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C). Holmes moved to suppress on Fourth

Amendment grounds evidence that the government obtained when law

enforcement conducted a knock-and-talk investigation at Holmes’s residence. The

district court denied the motion to suppress. The court ruled that no Fourth

Amendment violation occurred when law enforcement conducted the knock-and-

talk because Holmes failed to revoke the implied license that allowed law

enforcement to approach his residence and knock. After a bench trial, Holmes was

found guilty. The district court enhanced Holmes’s sentence pursuant to the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), based in part on its

ruling that his 1997 Georgia burglary conviction was for a violent felony.

      On appeal, Holmes challenges the district court’s denial of his motion to

suppress and its ruling that his Georgia burglary conviction was for a violent

felony, qualifying him for an ACCA enhancement. After careful review and with

the benefit of oral argument, we affirm the district court’s well-reasoned opinion

denying Holmes’s motion to suppress. And we conclude, as Holmes concedes,

that our decision in United States v. Gundy, 842 F.3d 1156 (11th Cir. 2016),




                                          2
              Case: 17-15404    Date Filed: 05/29/2019   Page: 3 of 3


forecloses his argument that his 1997 Georgia burglary conviction was not for a

violent felony.


      AFFIRMED.




                                        3